Citation Nr: 1752032	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  17-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:  The State of Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  He died in December 2014.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In September 2017, the Principal Deputy Vice Chairman of the Board granted an August 2017 motion to advance this appeal on the Board's docket, pursuant to 38 USCA § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2014).


REMAND

In determining whether a claim for SMP based on the need for aid and attendance or housebound status should be granted, VA undertakes a two-part analysis.  First, VA must ascertain whether the claimant is eligible for said benefits and, second, VA must ascertain whether the claimant is entitled to payment of those benefits.  The first analysis is predicated on the severity of the claimant's disability or disabilities; the second analysis is based on financial information (i.e., net worth and maximum annual pension rates).

In the March 2017 rating decision, the RO denied the Appellant's claim because it determined that she was not eligible for SMP based on the need for aid and attendance or housebound status.   Specifically, the RO found that the Appellant's disabilities did not satisfy the requirements that she was in need of aid and attendance because the evidence did not establish that she was:  (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) a patient in a nursing home because of mental or physical incapacity; or (3) in factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  The RO also determined that she was not housebound because a January 2017 VA examination revealed that she was able to handle activities of daily living, able to prepare her own meals, did not require the assistance of another with bathing, tending to hygiene needs and/or medication management, and did not require nursing home care.  Because the RO did not find that the Appellant was eligible for a SMP, it did not undertake the analysis as to whether she was entitled to payment of those benefits.

However, according to the January 2017 VA examiner, the Appellant's medical history includes diverticulosis, status post partial colectomy, and irritable bowel syndrome, among other disabilities.  The examiner determined that the Appellant experiences a loss of bowel control "that inhibits leaving the home."  The RO made no reference to his determination in the March 2017 rating decision or the May 2017 statement of the case.  This determination speaks directly to the Appellant's housebound status.  As such, the Board finds that a remand is warranted in order for this evidence to be considered.

Additionally, a report of contact dated in September 2017, indicates that the Appellant said that she had been hospitalized on "multiple" occasions.  The Board finds that a remand is warranted in order to for the Agency of Original Jurisdiction (AOJ) to request that the Veteran submit or identify evidence associated with these hospitalizations.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request that the Appellant submit or identify evidence associated with her "multiple" hospitalizations.  The AOJ must attempt to obtain any evidence identified by the Appellant that is not already associated with the claims file.

2.  The AOJ must, then, re-adjudicate the claim, to specifically include consideration and discussion of the January 2017 VA examiner's determination that the Appellant's disability inhibits her ability to leave her home.  If the AOJ determines that the Appellant is eligible for SMP based on the need for aid and attendance OR housebound status, it must then undertake a determination as to whether the Appellant is entitled to payment of those benefits given her financial situation.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

